Citation Nr: 1749453	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disabilities, to include disfiguring scars on the nose and neck, and impaired smell, claimed to have resulted from surgical treatment provided at the Department of Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia, on May 10, 1999 and/or May 24, 1999.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (Agency of Original Jurisdiction (AOJ)), which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for disfiguring scars on the nose and neck. 

In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A transcript of the hearing is associated with the claims file.

The Board remanded the appeal for further development in April 2014 and February 2017.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay, but finds that additional development is necessary.

In accordance with the Board's February 2017 remand instructions, additional records were obtained pertaining to the Veteran's May 24, 1999 surgical procedures, which consisted of a Grecian onsuomentoplasty and bilateral upper lid blepharoplasty.  The remand instructions also indicated that an addendum opinion should be obtained from the Chief of ENT (examiner) who provided the January 2015 opinion, after he had an opportunity to review the additional records that were obtained.

In his January 2015 opinion, the examiner found that the Veteran developed an additional disability, to include disfiguring scars to his nose and neck, as a result of the open septorhinoplasty performed on May 10, 1999.  In the Veteran's January 2015 VA examination for his scars, a separate examiner found the date of diagnosis for the scars to be around 1969 to 1970.

In the subsequent February 2017 opinion obtained pursuant to the Board's remand instructions, the Chief of ENT found that the scar at the center of the Veteran's anterior neck could not reasonably be ascribed to the surgeries described to have taken place on May 10, 1999 and May 24, 1999.  He also found that the surgeries were unlikely to have caused the Veteran's disfiguring nose scar or scar to his anterior neck, as well as his reports of impaired smell.  Instead, he found that the Veteran's previous nasal traumas were more likely than not the cause, rather than any attempts at surgical correction.

While the Chief of ENT provided a thorough rationale, there is some conflicting evidence in the record regarding the Veteran's neck scar which has not been addressed.  In a May 24, 1999 Nurse Intraoperative Report, it was noted that skin and fat from the neck were sent to the laboratory for analysis.  A separate pathology record found in the Veteran's VA clinical records from the Atlanta VAMC also noted that an incision was made at the neck, and that samples were sent for a pathology report.  This evidence suggests that the Veteran's neck scar may have resulted from the May 24, 1999 surgery.  Similarly, the May 24, 1999 operative report indicates that an incision was made in the submental area.

There is also evidence in the record which suggests that the Veteran may have had a scar on his anterior neck which existed prior to the May 24, 1999 surgery.  The Veteran's July 1970 service discharge examination shows the Veteran having a scar in the head or neck area.  The exact location and size of the scar is not specified on the exam.  Additionally, as noted above, the Veteran's scar examination indicated that the scar on his neck was diagnosed around 1970.  Thus, based on this conflicting evidence, a remand is necessary to obtain an opinion regarding the etiology of the Veteran's anterior neck scar.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the same examiner who submitted the February 2017 opinion.  The need for additional examination is left to the discretion of the examiner.  The examiner should review the claims file and respond to the following:

 (a) Explain why the Veteran's surgeries from May 10, 1999 and May 24, 1999, are unlikely to have caused the scar on the Veteran's anterior neck given notes from the May 24, 1999 operative report which indicated that "a horizontal incision was created at the submental crease then at either end of the incision a back cut was made at approximately 30 degrees," and given the May 24, 1999 Nurse Intraoperative report which listed that "skin and fat from neck" were sent to a laboratory for analysis.  In determining this, the examiner is also asked to address the following records:
 
* the pathology record found in the Veteran's VA clinical records from the Atlanta VAMC which noted that an incision was made at the neck;
* the October 1982 operation report of the Veteran's septorhinoplasty; 
* the January 2015 VA examination which noted that the Veteran's neck scar was diagnosed around 1969 or 1979; and 
* the Veteran's July 1970 service discharge exam which noted a scar in the head or neck area.

(b) If the examiner finds that the scar on the anterior neck of the Veteran was the result of the May 10, 1999 or May 24, 1999 surgery, the examiner should also explain if the Veteran developed an additional disability, to include disfiguring scars to his right nose and the center of the anterior neck, as a result of the open septorhinoplasty performed on May 10, 1999 OR the surgical procedures performed on May 24, 1999? 

If there is an additional disability found, is it at least as likely as not that such additional disability was (1) the result of carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment or examination OR (2) was the result of an event not reasonably foreseeable. 

A complete explanation for any opinion expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

 2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

